




Exhibit 10.1


FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT


This First Amendment (this “Amendment”) to the Executive Employment Agreement,
by and among Delek US Holdings, Inc. (the “Company”) and Ezra Uzi Yemin
(“Employee”), entered into and effective as of May 1, 2009 (the “Agreement”), is
dated as of August 7, 2012.


Whereas, Employee and Company desire to amend the Agreement to (a) provide the
Company's consent for Employee to satisfy any withholding obligations incurred
as a result of the exercise of certain stock appreciation rights through a “net
share settlement” procedure and (b) provide that the option price for Employee's
purchase of the Residence (as defined in the Agreement) shall be the fair market
value thereof in all circumstances.


Now, therefore, in consideration of the mutual promises set forth in this
Amendment and intending to be legally bound, the Employee and the Company agree
as follows:


1.
The Agreement is amended by adding the following sentence to the end of
subsection 3(a):



“Effective January 1, 2013 through the end of the Term, Executive's Base
Compensation shall be no less than a monthly rate of fifty thousand dollars
($50,000).”


2.
The Agreement is amended by adding the following subsection 3(c)(iv):



“(iv)    In addition to any of the methods for satisfying the Company's
withholding obligations set forth in the stock appreciation rights agreement
between the Company and the Employee dated September 30, 2009 (the “SAR
Agreement”), upon Employee's exercise of all or a portion of the SARs, the
Company is authorized, at the Employee's election, to withhold shares, including
a fraction thereof, having a fair market value (determined as the closing price
per share on the date of exercise or, if no shares are traded on that day, the
closing price on the next preceding day on which shares are traded) equal to the
excess, if any, of (A) the Company's minimum statutory tax withholding
obligation attributable to such exercise, over (B) the amount, if any, of the
cash paid by the Employee in respect to such exercise pursuant to Section
6(b)(i) of the SAR Agreement.”


3.
This Amendment to the Agreement shall have effect as of the date hereof. Except
as otherwise provided herein, the Agreement shall continue unchanged and in full
force and effect. This Amendment may be executed in counterparts, each of which
will be deemed an original but all of which together shall constitute one and
the same agreement.



In witness whereof, the parties have executed this First Amendment to Executive
Employment Agreement as of the date first above written.


DELEK US HOLDINGS, INC.                                Employee:


/s/ Donald N. Holmes                                    /s/ Ezra Uzi
Yemin            
By:    Donald N. Holmes                                EZRA UZI YEMIN
Title:    VP of Human Resources


/s/ Kent B. Thomas            
By:    Kent B. Thomas
Title:    EVP / General Counsel




